Name: Commission Regulation (EU) NoÃ 990/2010 of 4Ã November 2010 entering a name in the register of protected designations of origin and protected geographical indications [JabÃ ka Ã Ã ckie (PGI)]
 Type: Regulation
 Subject Matter: Europe;  plant product;  consumption;  production;  agricultural structures and production;  marketing
 Date Published: nan

 5.11.2010 EN Official Journal of the European Union L 288/10 COMMISSION REGULATION (EU) No 990/2010 of 4 November 2010 entering a name in the register of protected designations of origin and protected geographical indications [JabÃ ka Ã Ã ckie (PGI)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) Pursuant to the first subparagraph of Article 6(2) of Regulation (EC) No 510/2006, Polands application to register the name JabÃ ka Ã Ã ckie was published in the Official Journal of the European Union (2). (2) As no statement of objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, that name should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 42, 19.2.2010, p. 7. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.6. Fruit, vegetables and cereals, fresh or processed POLAND JabÃ ka Ã Ã ckie (PGI)